Bill of complaint was filed by the appellees as complainants praying that the defendant, appellant here, be restrained from arresting and prosecuting them for keeping and operating a gambling house known as the "Merry-Go-Round." A temporary restraining order was granted and this appeal was prosecuted.
The sole error assigned and argued in this Court is that the court below erred in granting the temporary restraining order against the defendant as Sheriff of Dade County.
The bill of complaint was filed pursuant to Section 5029 C.G.L. of 1927 and is predicated on the fact that one Vincent U. Jones had previously filed a bill of complaint in the name of the State to abate the "Merry-Go-Round" as a nuisance and to enjoin it from operating as a gambling place. The latter case entitled the Merry-Go-Round, Inc., v. State of Florida, ex rel. Vincent U. Jones, reached this Court and was decided this date.
The essential question involved in this case was directly presented and adjudicated in the Merry-Go-Round, Inc., v. State of Florida, ex rel. Vincent U. Jones, supra. To discuss the matter further would be a work of supererogation that would serve no useful purpose, the instant case growing out of the latter.
The decree below is accordingly reversed and the temporary restraining order granted therein is dissolved on authority of the last cited case.
Reversed.
  WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J.J., concur. *Page 278